Citation Nr: 1226677	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  08-13 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for pulmonary emphysema. 

2.  Entitlement to service connection for an enlarged prostate, to include as due to exposure to Agent Orange. 

3.  Entitlement to service connection for residuals of a shrapnel wound to the left shoulder with nerve damage. 

4.  Entitlement to an increased rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD). 

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to September 1964, July 1965 to July 1968, and May 1970 to September 1973.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007, March 2008 and August 2008 rating decisions by the RO.  

In the March 2008 rating decision, the RO assigned an increased rating of 50 percent for the service-connected PTSD effective on July 2, 2007.   

The Veteran requested a hearing; however, through his representative, he withdrew his request in August 2011.  

In February 2011 the Veteran's representative stated that the Veteran was filing a claim  for service connection for a shrapnel wound of the low back.  The issue of service connection for a shrapnel wound of the low back has now been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  


A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The issues of service connection for residuals of a shrapnel wound to the left shoulder with nerve damage, an increased rating in excess of 50 percent for the service-connected PTSD, and entitlement to a TDIU rating are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.  

2.  The Veteran is not shown to have manifested complaints or findings of pulmonary emphysema or a prostate disorder in service or for many years thereafter.

3.  The currently demonstrated pulmonary emphysema is not shown to be due to a causative event or incident of the Veteran's service, other than his claimed use of tobacco.  

4.  The Veteran filed his initial claim of service connection for pulmonary emphysema on the basis of nicotine dependence in November 2007. 
 
5.  The currently demonstrated enlarged prostate is not shown to be due to Agent Orange exposure or another event or incident of the Veteran's period of active service. 


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by pulmonary emphysema is not due to a disease or injury other than nicotine addiction that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).  

2.  The Veteran' claim of service connection for pulmonary emphysema on the basis of nicotine addiction must be denied by operation of law.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).  

3.  The Veteran's disability manifested by an enlarged prostate is not due to disease or injury that was incurred in or aggravated by service, nor may is it due to presumed Agent Orange exposure.  38 U.S.C.A. §§ 1110 , 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309(e) (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, adequate notice was provided to the Veteran by correspondence in December 2007.  This letter detailed the elements of a service connection claim, described the evidence and information necessary to substantiate the claims, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of such in the December 2007 letter. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished with respect to the issue decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  

The Veteran has not been afforded VA examinations for his claims of service connection for pulmonary emphysema or an enlarged prostate.   A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  

However, in the present case an examination is not required since the evidence of records fails to suggest that the Veteran has a current diagnosis of prostate disability or pulmonary emphysema that can be reasonably linked to an event or incident of his period of active service.  Thus, the Board finds that VA examinations are not warranted for those issues.  38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 5107;  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claims herein decided that has not been obtained.  Finally, the Veteran was informed of his right to a hearing before the Board but he waived that right.  

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Pulmonary Emphysema 

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for pulmonary emphysema.  

A review of the Veteran's service treatment records for the periods of his service shows no complaints or findings of a chronic respiratory disorder.  

In addition, on the Veteran's September 1961 and January 1969 Reports of Medical History for Enlistment and August 1964 and July 1973 Reports of Medical History for Separation he checked " no" to asthma or shortness of breath; the Board notes that, in September 1961, he did report having whopping cough but denied it in August 1964 and in July 1973 he checked "yes" for chronic cough.  

On the Veteran's September 1961, July 1965, and January 1969 Reports of Medical Examination for Enlistment and August 1964, July 1968, and January 1973 Reports of Medical Examination for Separation the examining physicians stated that the Veteran's lungs and chest were normal.  

In short, there is no record of any lung or respiratory disorder, to include emphysema during service or at separation for any of the Veteran's periods of military service.  

A careful review of the claims file shows that, in October 2007, the Veteran had a CT scan that revealed findings of small basal pulmonary emphysematous changes.  Thus, any diagnosis of emphysema was recorded many years after service, and this lengthy period without treatment is some evidence against a finding of continuity of symptomatology and weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

In addition, the Board notes that the Veteran has not submitted any medical evidence to support his lay assertions that the current emphysema is related to his active service.  A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Throughout the pendency of the appeal, in a May 2008 Notice of Disagreement (NOD), a July 2009 VA-9 Substantive Appeal, and the undated brief, the Veteran has asserted that his emphysema was caused by his nicotine usage and dependence that began in service.  It is pertinent to note that, in claims submitted prior to June 9, 1998, service connection could be granted for a disease based on nicotine addiction.  

However, on July 22, 1998, the President signed the "Internal Revenue Service Restructuring and Reform Act of 1998" into law as Public Law No. 105-206.  This law prohibits service connection of a death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a Veteran during the Veteran's service.  112 Stat. 685, 865-66 (1998) (to be codified at 38 U.S.C.A. § 1103).  

This section applies to all claims filed after June 9, 1998, and since the Veteran did not file his claim until November 2007, he is not eligible for compensation benefits for any disability based on nicotine addiction in service.  38 USCA§ 1103.  

To the extent that the Veteran is not shown to have filed an earlier claim, compensation is not payable.  

Therefore, the preponderance of the evidence is against the claim, service connection must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


Enlarged Prostate

The Veteran seeks service connection for an enlarged prostate due to his presumed exposure to Agent Orange during his service in the Republic of Vietnam.   

The Veteran's claim of entitlement to service connection for an enlarged prostate must be denied because an enlarged prostate is not a presumptive disease under 38 C.F.R. §§ 3.307 and 3.309.  The Veteran is currently service connected for presumptive diseases related to Agent Orange exposure and is presumed to have had such exposure during service.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

The presumptions for diseases related to Agent Orange exposure are codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, based on an analysis of scientific evidence.  However, the presumption only exists for those diseases listed in 38 C.F.R. §§ 3.307 and 3.309(e).  Under 38 C.F.R. § 3.309(e) prostate cancer is a presumptive disease; however, an enlarged prostate is not among the list of diseases which may be presumed to be the result of such exposure.

The Agent Orange Act of 1991 directed the Secretary of the Department of Veterans Affairs to seek to enter into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure.  

The Secretary determined, based on sound medical and scientific evidence, that a positive association (i.e., where the credible evidence for the association was equal to or outweighed the credible evidence against the association) existed between exposure to an herbicide agent and the disorders listed in the statute.  See 64 Fed. Reg. 59232, 592233 (Nov. 2, 1999).  

The Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).  

In this case, the Board notes that a presumption of service connection for a particular disability based on exposure to Agent Orange does not attach, unless specifically so determined by VA, thus the presumption does not attach to enlarged prostate. See 59 Fed. Reg. 341  (1994); 61 Fed. Reg. 41,442  (1996); 64 Fed. Reg. 59,232 (Nov. 2, 1999); and 67 Fed. Reg. 42,600 (June 24, 2002). 

To the extent that a Veteran is not entitled to service connection on a presumptive basis, he is not precluded from showing a direct link between the claimed enlarged prostate and an event or incident of his service.  

However, in this case, the Veteran has not submitted any medical evidence to support his lay assertions that the claimed enlarged prostate is due Agent Orange exposure or another disease or injury that was incurred in or aggravated by active service.   

In sum, as the preponderance of the evidence is against the claim, that doctrine of reasonable doubt is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



ORDER

Service connection for pulmonary emphysema is denied.

Service connection for an enlarged prostate is denied. 



REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted as to the issues of service connection for  residuals of a shrapnel wound to the left shoulder with nerve damage, an increased rating in excess of 50 percent for the service-connected PTSD, and entitlement to a TDIU rating. 

The Veteran asserts that he has a current disability of residuals of shrapnel wound to the left shoulder with nerve damage.  

The Board notes that the Veteran's claims file does not include documentation of an in-service shrapnel wound but does include service treatment records documenting a possibility of a septic left shoulder in February 1963 and an injury to left shoulder from playing football in August 1969.  According to his DD Form 214, the Veteran is the recipient of three Purple Hearts.   

Thus, the Board finds that the Veteran's must be remanded for another VA examination to determine the nature and likely etiology of the claimed shrapnel wound residuals.   

As to the claim for increase, the Board notes that the Veteran's last VA examination was in February 2008.  The Veteran's representative asserts that the service-connected PTSD has increased in severity since the earlier examination.  

When a Veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

During the pendency of the appeal, the Veteran has been granted service connection for additional disabilities and now has a combined disability rating of 90 percent.   

Thus, a remand is once again deemed necessary to readjudicate the claim for a TDIU rating in light of the recently service-connected coronary artery disease, PTSD, diabetes mellitus, and peripheral neuropathy of the bilateral upper and lower extremities.  

Prior to any VA examination, the RO should attempt to obtain any outstanding records of pertinent medical evidence or treatment records.

Accordingly, these remaining matters is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify all VA and non-VA treatment received for his service-connected PTSD and other service-connected disabilities since 2010.  All indicated action should be taken to incorporate copies of all outstanding records into the claims file.  

2.  The RO should have the Veteran scheduled for a VA examination to ascertain the nature and likely etiology of the claimed residuals of a shrapnel wound to the left shoulder with nerve damage.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

After examining the Veteran and reviewing the entire record, the VA examiner should offer an opinion as to whether it is at least as likely as not that the Veteran has a disability involving the left shoulder that is due to a shrapnel wound or another injury sustained during his period of active service.  

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  

Any opinions expressed must be accompanied by a complete rationale.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

3.  The RO then should have the Veteran scheduled for a VA examination in order to ascertain the current severity of his service-connected PTSD.  The claims file must be made available to the examiner, including a copy of this Remand, and the examiner should include in the examination report a discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  
   
The VA examiner should report all of the clinical signs and symptoms of the Veteran's PTSD, and should provide a full description of the effects of the PTSD symptoms on the Veteran's occupational and social functioning and on his daily life.  

4.  The RO should review the claims file to ensure that all requested development is completed, and thereafter, arrange for any additional development indicated.  

5.  After completing all indicated development, the RO should readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive SSOC (Supplemental Statement of the Case) to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


